Notice of Pre-AIA  or AIA  Status
The present application, filed on or after May 26, 2021, is being examined under the first inventor to file provisions of the AIA .
Detailed action
Claims 1-10, 13-22, and 25-27 are pending and are being considered.
Claims 1, 4-6, 13 and 16-18 are amended.
Claims 11-12 and 23-24 have been cancelled.
Claims 25-27 have been newly added. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2021 was filed after the mailing date of the application no. 17/331126 on 05/26/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reponses to 101
Applicants arguments filled on 10/22/2021 have been fully considered. In response to applicants argument that in view of claim amendments the 101 should be withdrawn. The examiner acknowledges applicants point of view but respectfully disagrees because the amended limitation “an agent of multiple agents implemented on a computer” does not overcome the 101 because what is being claimed is “an agent” not a computer, it’s just like claiming a software running on a computer. Therefore the claim does not include at least one hardware element in bodies of the claim. In order to overcome 101 and positively claim at least one hardware in the claim. The examiner suggest to amend the claim as 
“a private key management system (PKMS) comprising: a computer implementing an agent of multiple agents……” 
Reponses to 103
Applicants arguments filled on 10/22/2021 have been fully considered and are not persuasive. In response to applicant’s argument on page 8 of remarks that the Revankar (i.e. primary reference) fails to teach the amended limitation “perform a hardware security module (HSM) cryptographic operation” previously recited in claims 11 and 23. The applicant further argues that Revankar teaches hardware, software and/or firmware used for performing cryptographic operations. Therefore hardware is not equivalent to Hardware Security Module (HSM). The examiner acknowledges applicants point of view but respectfully disagrees because the claim recites 
“….the vault module configured to perform a hardware security module (HSM) cryptography operation….” 
The Spec on [0036] teaches “each of the multiple agents (e.g. 110, 120, 130) may include a vault module (e.g. 116, 126, 136 respectively) that may perform a cryptography operation based on a request after the request is verified. Such an operation may include, but is not limited to, generating a private key, signing data, and encrypting data”.
The above para of spec of clearly defines hardware security module operations as, generating a private key, signing data, and/or encrypting data. Similarly Revankar on Fig 3 block 340 and text on [0058] teaches cryptography component 340 is used for encrypting and/or decrypting (i.e. equivalent to cryptographic operation) data for digital authentication and/or verification.
Now with respect to applicants argument that hardware is not equivalent to Hardware Security Module (HSM). The examiner respectfully disagrees because the spec of instant application on [0056-0058] teaches one or a combination of hardware, firmware are used for performing specific operations. Similarly Revankar on [0036, 0050 and 0057] teaches various functions described herein as being performed by one or more entities may be carried out by hardware, firmware, and/or software. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims do not include at least one hardware element in the bodies as required by MPEP 2106(I). Claim 1 recites a first agent and multiple second agents each having validation engine and vault module, however, since the specification (see para [0020] of instant application) does not limit the first agent and multiple second agents to be only hardware broadly interpreted it also encompass software. Dependent claims 2-10 are also rejected under 35 USC 101, because they do not cure the deficiencies of independent claims 1.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 6 recites the limitation "the private key”.  There is insufficient antecedent basis for this limitation in the claim because claim 1 recites “private key management system” not “private key”. It seems like claim 5 and claim 6 should be dependent on claim 4.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Revankar et al (hereinafter Revankar) (US 20200119905) in view of KREDER et al (hereinafter KREDER) (US 20200394651).
Regarding claim 1 Revankar teaches a private key management system (PKMS) comprising (Revankar on [0022] teaches system for digitally signing transaction utilizing private key. The private key is intended to remain known only by the party authorized to permit the transaction);
an agent of multiple agents implemented on a computer, wherein the agent is configured to receive a request from a client device (Revankar Fig 2 and text on [0052-0053] teaches client 230, 230n (i.e. client device) can be in communication with one or more nodes 110n (i.e. first agent of plurality of agents. See Fig 1 shows multiple nodes equivalent to multiple agents ) via the network 120, and can locally generate a transaction (i.e. request) for communication via the network 120 to one or more nodes 110n that the client 230, 230n is in communication with. The one or more nodes 110n (or designated nodes) receiving the transaction directly or indirectly from the client 230, 230n can validate the transaction. Any client 230, 230n can operate as a client device that can: transmit communications to one or more nodes 110n);
a distributed ledger shared between the multiple agents such that the distributed ledger operates based on a consensus algorithm between the multiple agents  (Revankar Fig 4 block 470 and text on [0063-0064] teaches smart contract platform 400 may operate on one or more nodes of a distributed ledger network and smart contract platform 400 includes a distributed ledger 470. See on [0038 and 0040] teaches each node 110A-110F can independently store a copy of the blockchain (i.e. multiple agents sharing distributed ledger). See on [0034] teaches token and/or proof of transfer can be stored in a distributed ledger (e.g., on the blockchain) using a consensus algorithm. See on [0041] teaches blockchain operates on consensus algorithm such as proof of work, proof of stake, proof of authority, practical Byzantine Fault Tolerance, or Federated Byzantine Agreements);
 a validation engine maintained by each of the multiple agents, [[the validation engine configured to query the distributed ledger to obtain data to verify the request]] (Revankar on [0059] teaches  validating component 350 (of node) validates transactions by digitally authenticating digital signatures of transactions (i.e. request) with the public key of a sending wallet address and verifying "possession" and/or liquidity based on a locally-performed cross-reference of the blockchain for records associated with the public key);
and a vault module maintained by the multiple agents, the vault module configured to perform a hardware security module (HSM) cryptography operation based on the request after the validation engine verifies the request (Revankar Fig 3 block 340 and text on [0058] teaches cryptography component 340 is used for encrypting and/or decrypting  (i.e. cryptographic operation) data for digital authentication and/or verification, for storage on the blockchain, and/or for retrieval from the blockchain, transactional data can be shielded by cryptography component 340 encrypting or otherwise making transactional data uninterpretable before storing on the blockchain. For example, transactional data can be encrypted by a public key of a participant authorized to decrypt the data with a corresponding private key. See on [0062] teaches the wallet component 370 can receive inputs from a user to generate transactions, and can sign those transactions (i.e. based on request) with the secured private key of the user (i.e. cryptographic operation). See on [0036, 0050 and 0057] teaches various functions described herein as being performed by one or more entities may be carried out by hardware, firmware, and/or software. For instance, various functions may be carried out by a processor executing instructions stored in memory).
Although Revankar teaches validating transaction (i.e. request) based on public key [0059], but fails to explicitly teach the validation engine configured to query the distributed ledger to obtain data to verify the request, however Kreder from analogous art teaches the validation engine configured to query the distributed ledger to obtain data to verify the request (Kreder on [0025] teaches the device that receives a payment transaction may query the blockchain (i.e. distributed ledger) to verify a portion of the payment transaction such as the existence of a blockchain asset in the blockchain that corresponds to data in the payment transaction).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Kreder into the teaching of Revankar by validating request based on authentication data from distributed ledger. One would be motivated to do so in order to secure transaction through distributed technology such as blockchain (Kreder on [0002]). 

Regarding claim 13 Revankar teaches a computer-implemented method for managing a private key management system (PKMS), the method comprising: (Revankar on [0022] teaches system for digitally signing transaction utilizing private key. The private key is intended to remain known only by the party authorized to permit the transaction. See on [0087] teaches customizing and/or executing a smart contract storing private key); 
(Revankar Fig 2 and text on [0052-0053] teaches client 230, 230n (i.e. client device) can be in communication with one or more nodes 110n (i.e. first agent of plurality of agents. See Fig 1 shows multiple nodes equivalent to multiple agents ) via the network 120, and can locally generate a transaction (i.e. request) for communication via the network 120 to one or more nodes 110n that the client 230, 230n is in communication with. The one or more nodes 110n (or designated nodes) receiving the transaction directly or indirectly from the client 230, 230n can validate the transaction. Any client 230, 230n can operate as a client device that can: transmit communications to one or more nodes 110n);
[[querying a distributed ledger shared among the multiple agents to obtain data to verify the request,]] wherein the distributed ledger operates based on a consensus algorithm between the multiple agents (Revankar Fig 4 block 470 and text on [0063-0064] teaches smart contract platform 400 may operate on one or more nodes of a distributed ledger network and smart contract platform 400 includes a distributed ledger 470. See on [0038 and 0040] teaches each node 110A-110F can independently store a copy of the blockchain (i.e. multiple agents sharing distributed ledger). See on [0034] teaches token and/or proof of transfer can be stored in a distributed ledger (e.g., on the blockchain) using a consensus algorithm. See on [0041] teaches blockchain operates on consensus algorithm such as proof of work, proof of stake, proof of authority, practical Byzantine Fault Tolerance, or Federated Byzantine Agreements);
verifying, via the obtained data, the request at a validation engine maintained by each of the multiple agents (Revankar on [0059] teaches validating component 350 (of node) validates transactions by digitally authenticating digital signatures of transactions (i.e. request) with the public key of a sending wallet address and verifying "possession" and/or liquidity based on a locally-performed cross-reference of the blockchain for records associated with the public key);
(Revankar Fig 3 block 340 and text on [0058] teaches cryptography component 340 is used for encrypting and/or decrypting  (i.e. cryptographic operation) data for digital authentication and/or verification, for storage on the blockchain, and/or for retrieval from the blockchain, transactional data can be shielded by cryptography component 340 encrypting or otherwise making transactional data uninterpretable before storing on the blockchain. For example, transactional data can be encrypted by a public key of a participant authorized to decrypt the data with a corresponding private key. See on [0062] teaches the wallet component 370 can receive inputs from a user to generate transactions, and can sign those transactions (i.e. based on request) with the secured private key of the user (i.e. cryptographic operation). See on [0036, 0050 and 0057] teaches various functions described herein as being performed by one or more entities may be carried out by hardware, firmware, and/or software. For instance, various functions may be carried out by a processor executing instructions stored in memory).
Although Revankar teaches validating transaction (i.e. request) based on public key [0059], but fails to explicitly teach querying a distributed ledger shared among the first agent and multiple second agents of the PKMS to obtain data to verify the request, however Kreder from analogous art teaches request including private key (Kreder on [0073] teaches the devices 102(1) and 102(2) may exchange a private key 230 that corresponds to a digital asset in the blockchain. See on [0076] teaches the device 102(2) may send a query including data related to the private key 230 to the one or more blockchain servers 202);
querying a distributed ledger shared among the first agent and multiple second agents of the PKMS to obtain data to verify the request (Kreder on [0025] teaches the device that receives a payment transaction may query the blockchain to verify a portion of the payment transaction such as the existence of a blockchain asset in the blockchain that corresponds to data in the payment transaction).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Kreder into the teaching of Revankar by validating request based on authentication data from distributed ledger. One would be motivated to do so in order to secure transaction through distributed technology such as blockchain (Kreder on [0002]). 

Regarding claim 2 and 14 the combination of Revankar and Kreder teaches all the limitations of claim 1 and 13 respectively, Revankar further teaches wherein the request includes at least one claim and at least one command (Revankar on [0025] teaches one or more transactional elements can each be associated with one of a plurality of public keys, and a token (i.e. at least one claim in view of claim 7 as authentication data) may be issued (e.g., signed) with a particular private key (i.e. at least one command in view of claim 4 as command for private key) corresponding to a performed transactional element).
Regarding claim 3 and 15 the combination of Revankar and Kreder teaches all the limitations of claim 2 and 14 respectively, Revankar further teaches wherein the command is to update a current state of the distributed ledger (Revankar on [0077] teaches smart contract execution environment 460 uses a consensus algorithm to update and verify updates to the smart contract (e.g., code updates, state updates reflected by tokens and/or transactional data, etc.) and store the updates to the blockchain).
Regarding claim 4 and 16 the combination of Revankar and Kreder teaches all the limitations of claim 2 and 14 respectively, Kreder further teaches wherein the command is to generate a private key (Kreder on [0139] teaches the cryptocurrency module 330, in addition to managing cryptocurrency communications with the one or more blockchain servers 202, may perform one or more cryptographic functions. These cryptographic functions may include, but are not limited to, private key generation, creation of one or more pieces of a private key).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Kreder into the teaching of Revankar by generating new private key based on command. One would be motivated to do so in order to secure transaction through distributed technology such as blockchain (Kreder on [0002]). 

Regarding claim 5 and 17  the combination of Revankar and Kreder teaches all the limitations of claim 3 and 16 respectively, Revankar further teaches wherein the command is to decrypt a message with the private key (Revankar on [0039 and 0058] teaches validation of a transaction is facilitated utilizing features of asymmetric key cryptography by decrypting data using private key).
Regarding claim 6 and 18 the combination of Revankar and Kreder teaches all the limitations of claim 3 and 16 respectively, Revankar further teaches wherein the command is to sign a message with the private key (Revankar on [0025 and 0034] teaches one or more transactional elements can each be associated with one of a plurality of public keys, and a token may be issued (e.g., signed) with a particular private key corresponding to a performed transactional element(s)).
Regarding claim 7 and 19 the combination of Revankar and Kreder teaches all the limitations of claim 2 and 14 respectively, Kreder further teaches wherein the claim includes authentication data and/or policies that match the command (Kreder on [0149] teaches the destination address in the request matches an address that was previously stored in the SCE 322 (such as in contact data 454) or that includes a certificate data 232 that matches a list in the trusted certificate issuers data 236).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Kreder into the teaching of Revankar by matching authentication data with (Kreder on [0002]). 

Regarding claim 8 and 20 the combination of Revankar and Kreder teaches all the limitations of claim 1 and 13 respectively, Revankar further teaches wherein the consensus algorithm requires an agreement of at least a majority of agents to form a consensus (Revankar on [0041] teaches block generation, which can be implemented in a variety of ways based on a consensus algorithm implemented within its consensus module including, but not limited to, proof of work, proof of stake, proof of authority, practical Byzantine Fault Tolerance, or Federated Byzantine Agreements).
Regarding claim 9 and 21 the combination of Revankar and Kreder teaches all the limitations of claim 1 and 13 respectively, Revankar further teaches wherein the distributed ledger is a blockchain (Revankar on [0034, 0037-0039 and 0078] teaches distributed ledger is a blockchain).
Regarding claim 10 and 22 the combination of Revankar and Kreder teaches all the limitations of claim 1 and 13 respectively, Revankar further teaches wherein each of the agents include an interface to interact with the client device and/or other agents (Revankar Fig 2 and text on [0052] teaches a client 230, 230n can be in communication with one or more nodes 110n via the network 120).

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Revankar et al (hereinafter Revankar) (US 20200119905) in view of An et al (hereinafter An) (WO 2020258125) (i.e. English translation is used for examining).

Regarding claim 25 teaches Revankar A computer-implemented method for managing a private key, the method comprising (Revankar on [0022] teaches system for digitally signing transaction utilizing private key. The private key is intended to remain known only by the party authorized to permit the transaction. See on [0087] teaches customizing and/or executing a smart contract storing private key);
receiving, at an agent of multiple agents, a request from a client device (Revankar Fig 2 and text on [0052-0053] teaches client 230, 230n (i.e. client device) can be in communication with one or more nodes 110n (i.e. first agent of plurality of agents. See Fig 1 shows multiple nodes equivalent to multiple agents ) via the network 120, and can locally generate a transaction (i.e. request) for communication via the network 120 to one or more nodes 110n that the client 230, 230n is in communication with. The one or more nodes 110n (or designated nodes) receiving the transaction directly or indirectly from the client 230, 230n can validate the transaction. Any client 230, 230n can operate as a client device that can: transmit communications to one or more nodes 110n);
[[querying a distributed ledger shared among the multiple agents to obtain data to verify the request,]] wherein the distributed ledger operates based on a consensus algorithm between the multiple agents (Revankar Fig 4 block 470 and text on [0063-0064] teaches smart contract platform 400 may operate on one or more nodes of a distributed ledger network and smart contract platform 400 includes a distributed ledger 470. See on [0038 and 0040] teaches each node 110A-110F can independently store a copy of the blockchain (i.e. multiple agents sharing distributed ledger). See on [0034] teaches token and/or proof of transfer can be stored in a distributed ledger (e.g., on the blockchain) using a consensus algorithm. See on [0041] teaches blockchain operates on consensus algorithm such as proof of work, proof of stake, proof of authority, practical Byzantine Fault Tolerance, or Federated Byzantine Agreements); Page 4
EAST\184636574.1Application No. 17/331,126 Office Action dated August 10, 2021verifying, via the obtained data, the request at a validation engine maintained by the multiple agents (Revankar on [0059] teaches validating component 350 (of node) validates transactions by digitally authenticating digital signatures of transactions (i.e. request) with the public key of a sending wallet address and verifying "possession" and/or liquidity based on a locally-performed cross-reference of the blockchain for records associated with the public key).
Although Revankar teaches validating transaction (i.e. request) based on public key [0059], but fails to explicitly teach querying a distributed ledger shared among the multiple agents to obtain data to verify the request and after the verifying, performing a multi-party computation for threshold signatures (MPC- TS) operation with the private key, however An from analogous art teaches querying a distributed ledger shared among the multiple agents to obtain data to verify the request (An on [page 2 last 2 para] teaches receiving a transaction request at client device, the request includes a signature generated by client device. Verifying the signature with public key. See on [page 11 para 4-5] teaches blockchain nodes within the client device (i.e. equivalent to distributed ledger));
and after the verifying, performing a multi-party computation for threshold signatures (MPC- TS) operation with the private key (An on [page 3 line 15-25 and page 11 para 3-4] teaches the transaction signature generation module is used to perform secure multi-party calculation on the transaction request in collaboration with the second client based on the private key fragments held by the second client when the second client passes the verification of the signature The threshold signature for generating transaction signatures).

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of An into the teaching of Revankar by performing multi-part computation using private key. One would be motivated to do so in order improve security of digital assets (An [page 2 para 2]). 

Regarding claim 26 the combination of Revankar and An teaches all the limitations of claim 25 above, Revankar further teaches wherein the request includes at least one claim and at least one (Revankar on [0025] teaches one or more transactional elements can each be associated with one of a plurality of public keys, and a token (i.e. at least one claim in view of claim 7 as authentication data) may be issued (e.g., signed) with a particular private key (i.e. at least one command in view of claim 4 as command for private key) corresponding to a performed transactional element).
Regarding claim 27 the combination of Revankar and An teaches all the limitations of claim 25 above, Revankar further teaches wherein the command is one of: update a current state of the distributed ledger, generate a private key, encrypt a message with a private key, decrypt a message with a private key, or sign a message with a private key (Revankar on [0077] teaches smart contract execution environment 460 uses a consensus algorithm to update and verify updates to the smart contract (e.g., code updates, state updates reflected by tokens and/or transactional data, etc.) and store the updates to the blockchain. See on [0039 and 0058] teaches validation of a transaction is facilitated utilizing features of asymmetric key cryptography by decrypting data using private key).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522.  The examiner can normally be reached on 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOEEN KHAN/Examiner, Art Unit 2436                                                                                                                                                                                                        /SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436